DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled December 1, 2021 have been entered. Claims 1-57 are currently pending. Claims 1, 5-10. 15, 24, 33, 37, 43 and 48 have been amended. 

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered and they are persuasive. The claims have been amended such that they require a new ground of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 46 depends from claim 43 which requires a sensor window it is unclear if claim 46 requires a second sensor window given the first and second sensors are viewed from the sensor window or if applicant made a typo. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2004/0116902 A1 in view of Eckermann US 2014/0194840 A1 and in further view of Browd US 2012/0302938 A1.
With regards to claim 1, Grossman discloses a portable drain system (abstract) comprising:  
-a subdermal drain at a first end of the portable surgical drain system, the subdermal drain configured to drain fluid from a surgical site ([0016] discloses a drain from the patient is attached to the drain system); and
-a container (generally noted as 10 in figure 1, [0024]) in fluid communication  with the subdermal drain providing a negative pressure to the subdermal drain ([0027] which discloses the container provides negative pressure and [0029] which reiterates the negative pressure ability and the drain’s connection to the  container), the container including a cartidrige  (or bottle ,12, figure 1, [0024]) having a vacuity to draw and recive fluid into cartridge and drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable) and the container at the second end of the portable surgical drain system (figure 6 where the container is located at the second end of the system).
Grossman fails to disclose wherein the container includes at least one sensor disposed on the drain hub proximate a wall of the cartridge in which the at least one sensor is configured to detect at least one of fluid color, fluid volume in the cartridge from outside the cartridge, and orientation of the container from outside of the cartridge.
Eckermann teaches a portable surgical drain system (abstract) thereby being in the same field of endevour as Grossman. Eckermann’s system has a subdermal drain (figure 1, 102 and [0034], the subdermal drain configured to drain fluid from a surgical site ([0036] insertion into the brain would constitute a surgical procedure and therefor a surgical site); and a container (elements 120 and 108, [0038] which teaches the chamber (or cartridge- 108) resides within the housing (or drain hub -120)) in fluid communication with the subdermal drain. The container includes at least one sensor (124/126 and 152/150) disposed on the drain hub (figure 3) proximate a wall of the cartridge  in which the at least one sensor is configured to detect at least one of fluid color, fluid volume in the cartridge from outside the cartridge (figure 3 and [0039-0040] discloses the wide range and types of sensor that maye be used to detect different fluid properties such as volume or color (based on the detection of blood) of the fluid within the cartridge from the outside, and orientation of the container from outside of the cartridge
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drain hub of Grossman such that it contained sensors as taught by Eckermann in order to provide critical data about the amount or type of fluid being collected that could be used to make patient care decisions and alert provides of changes (Eckermann [0006]).
Grossman and Eckermann fail to teach the sensor is configured to detect orientation of the container from outside of the cartridge.
Browd teaches a drain hub (housing 128, figure 1B) thereby being in the same field of endeavor as Grossman and Eckermann that includes an inertial motion sensor (or accelerometer [0040]) to detect orientation of the container ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Grossman in view of Eckermann such it includes the inertial motion sensor to detect orientation of the container as taught by Browd in order to allow measurements to be taken and adjusted based off of the orientation of the user (Browd [0040]).

With regards to claim 2, Grossman and Eckermann fail to teach the sensor is configured to detect orientation of the container from outside of the cartridge.
Browd teaches a drain hub (housing 128, figure 1B) thereby being in the same field of endeavor as Grossman and Eckermann that includes an inertial motion sensor (or accelerometer [0040]) to detect orientation of the container ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Grossman in view of Eckermann such it includes the inertial motion sensor to detect orientation of the container as taught by Browd in order to allow measurements to be taken and adjusted based off of the orientation of the user (Browd [0040]).

With regards to claim 3, Grossman fails to disclose a processing circuit configured to receive signals from the at least one sensor.
Eckermann teaches a portable surgical drain system (abstract) thereby being in the same field of endevour as Grossman. Eckermann’s system has a subdermal drain (figure 1, 102 and [0034], the subdermal drain configured to drain fluid from a surgical site ([0036] insertion into the brain would constitute a surgical procedure and therefor a surgical site); and a container (elements 120 and 108, [0038] which teaches the chamber (or cartridge- 108) resides within the housing (or drain hub -120)) in fluid communication with the subdermal drain. The container includes at least one sensor (124/126 and 152/150) disposed on the drain hub (figure 3) proximate a wall of the cartridge  in which the at least one sensor is configured to detect at least one of fluid color, fluid volume in the cartridge from outside the cartridge (figure 3 and [0039-0040] discloses the wide range and types of sensor that maybe be used to detect different fluid properties such as volume or color (based on the detection of blood) of the fluid within the cartridge from the outside, and orientation of the container from outside of the cartridge. Eckermann teaches the sensors are connected to processing circuit ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drain hub of Grossman such that it contained sensors and their respective processing controller to relay the sensor data as taught by Eckermann in order to provide critical data about the amount or type of fluid being collected that could be used to make patient care decisions and alert provides of changes (Eckermann [0006]).

With regards to claim 4, Grossman fails to disclose wherein the sensor includes a volume sensor to detect fluid volume in the container and the processing circuit is configured to determine fluid flow from the volume sensor.
Eckermann teaches a portable surgical drain system (abstract) thereby being in the same field of endevour as Grossman. Eckermann’s system has a subdermal drain (figure 1, 102 and [0034], the subdermal drain configured to drain fluid from a surgical site ([0036] insertion into the brain would constitute a surgical procedure and therefor a surgical site); and a container (elements 120 and 108, [0038] which teaches the chamber (or cartridge- 108) resides within the housing (or drain hub -120)) in fluid communication with the subdermal drain. The container includes at least one sensor (124/126 and 152/150) disposed on the drain hub (figure 3) proximate a wall of the cartridge  in which the at least one sensor is configured to detect at least one of fluid color, fluid volume in the cartridge from outside the cartridge (figure 3 and [0039-0040] discloses the wide range and types of sensor that maybe be used to detect different fluid properties such as volume or color (based on the detection of blood) of the fluid within the cartridge from the outside, and orientation of the container from outside of the cartridge. Eckermann teaches the sensors are connected to processing circuit ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drain hub of Grossman such that it contained sensors and their respective processing controller to relay the sensor data as taught by Eckermann in order to provide critical data about the amount or type of fluid being collected that could be used to make patient care decisions and alert provides of changes specifically related to volume (Eckermann [0006]).

With regards to claim 12, Grossman discloses the subdermal drain is fluidically coupled to the container via tubing (see figure 6).

With regards to claim 13, Grossman discloses the container is a suction source ([0029]). 

With regards to claim 14, Grossman discloses wherein the container is set at a prescribed pressure ([0029] the drain will inherently be set at a pressure based on how much the bulb is depressed, if applicant wishes to indicate the pressure level can be adjusted in a different manner, i.e. a more precise pressure such should be claimed).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2004/0116902 A1 in view of Eckermann US 2014/0194840 A1 and  Browd US 2012/0302938 A1 per claim 1 and additionally in view of Esfand et al. US 2011/0104228 A1 (hereafter referred to as Esfand) as evidenced by Sivakumaran et al. US 2018/0296737 A1 (hereafter referred to as Sivakumaran).
With regards to claim 5, Grossman, Eckermann, and Browd fail to disclose wherein the drain includes a lubricious coating.
With regards to claim 6, Grossman, Eckermann, and Browd fail to disclose wherein the drain includes a lubricious coating on an inside surface and an outside surface.
With regards to claim 7, Grossman, Eckermann, and Browd fail to disclose wherein the drain includes antimicrobial agents.
With regards to claim 8, Grossman, Eckermann, and Browd fail to disclose wherein the drain includes an antimicrobial coating.
With regards to claim 9, Grossman, Eckermann, and Browd fail to disclose wherein the drain includes a heparin coating.
With regards to claim 10, Grossman, Eckermann, and Browd fail to disclose wherein the drain includes a drug eluding outside surface.  

With regards to claim 11, Grossman, Eckermann, and Browd fail to disclose, wherein the drug includes at least one of an antibiotic and anti-inflammatory agent.
With regards to claims 5-11, Grossman, Eckermann, and Browd fail to disclose the particulars of the drain coating; however, Esfand teaches it is well known that drains may has medical coatings ([0123]) thereby being a related field of endeavor. Esfand teaches medical coatings maybe applied to many medical devices to include drainage tube to improve their biocompatibility [0123]. Medical coating can be applied via a number of ways to include dipping which would allow the coating to be on both internal and external surfaces of the device ([0122] and stent images (11-13 for example) show the coating on the internal and exterior surface of the stent). The coating may include biologically active agents: such as heparin ([0099] which mentions heparin and [0098] which mentions antithrombotic drugs- which is heparin is), antimicrobial ([0112-0113]), antibiotic ([0098] and claim 4), and anti-inflammatory agents ([0099], [0108-0109]). Esfand teaches the coating as a polymer base and Sivakumaran is used as evidence to show that polymers are known to be lubricous.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a particular medical coating to the drain of Grossman, Eckermann, and Browd such as those taught by Esfand and described above in order to improve the biocompatibility of the drain based on the patient’s need and physician determination regarding which particular coating is best.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2004/0116902 A1 in view of Eckermann US 2014/0194840 A1 and in further view of Browd US 2012/0302938 A1 and in view of Chevrollier G.S., Rosato F.E., Rosato E.L. (2018) Fundamentals of Drain Management. In: Palazzo F. (eds) Fundamentals of General Surgery. Springer, Cham. https://doi.org/10.1007/978-3-319-75656-1_11 (hereafter referred to as Chevrollier, N.B. the number refers to the chapter’s indexing not page numbers).

With regards to claim 15, Grossman discloses a portable drain system (abstract) comprising:  
-a subdermal drain at a first end of the portable surgical drain system, the subdermal drain configured to drain fluid from a surgical site ([0016] discloses a drain from the patient is attached to the drain system); and
-a container (generally noted as 10 in figure 1, [0024]) in fluid communication  with the subdermal drain providing a negative pressure to the subdermal drain ([0027] which discloses the container provides negative pressure and [0029] which reiterates the negative pressure ability and the drain’s connection to the  container), the container including a cartridge  (or bottle ,12, figure 1, [0024]) having a vacuity to draw and receive fluid into cartridge and drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable) and the container at the second end of the portable surgical drain system (figure 6 where the container is located at the second end of the system).
Grossman fails to disclose wherein the container includes at least one sensor disposed on the drain hub proximate a wall of the cartridge in which the at least one sensor is configured to detect at least one of fluid color, fluid volume in the cartridge from outside the cartridge, and orientation of the container from outside of the cartridge.
Eckermann teaches a portable surgical drain system (abstract) thereby being in the same field of endevour as Grossman. Eckermann’s system has a subdermal drain (figure 1, 102 and [0034], the subdermal drain configured to drain fluid from a surgical site ([0036] insertion into the brain would constitute a surgical procedure and therefor a surgical site); and a container (elements 120 and 108, [0038] which teaches the chamber (or cartridge- 108) resides within the housing (or drain hub -120)) in fluid communication with the subdermal drain. The container includes at least one sensor (124/126 and 152/150) disposed on the drain hub (figure 3) proximate a wall of the cartridge  in which the at least one sensor is configured to detect at least one of fluid color, fluid volume in the cartridge from outside the cartridge (figure 3 and [0039-0040] discloses the wide range and types of sensor that maybe be used to detect different fluid properties such as volume or color (based on the detection of blood) of the fluid within the cartridge from the outside, and orientation of the container from outside of the cartridge
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drain hub of Grossman such that it contained sensors as taught by Eckermann in order to provide critical data about the amount or type of fluid being collected that could be used to make patient care decisions and alert provides of changes (Eckermann [0006]).
Grossman and Eckermann fail to teach the sensor is configured to detect orientation of the container from outside of the cartridge.
Browd teaches a drain hub (housing 128, figure 1B) thereby being in the same field of endeavor as Grossman and Eckermann that includes an inertial motion sensor (or accelerometer [0040]) to detect orientation of the container ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Grossman in view of Eckermann such it includes the inertial motion sensor to detect orientation of the container as taught by Browd in order to allow measurements to be taken and adjusted based off of the orientation of the user (Browd [0040]).
Grossman, Eckermann, and Browd fail to teach an inflatable balloon isolated from the fluid communication with the container.
While Grossman, Eckermann, and Browd allows for the use of any drain, Chevrollier teaches that there are many drain types (11.1.1) and that drains with balloons are primarily used for hollow viscus drains and that the balloon helps with retention and drainage. While Chevrollier notes that due the material and formation these drains tend to fail under strong suction the use of any suction is not precluded (11.2.2.2). 
Therefor it would have obvious to one of ordinary skill in the art before the effective filling date to have added a balloon to the drain to provide improved drain retention and drainage ability to the drain as taught by Chevrollier.

With regards to claim 16, Grossman, Eckermann, and Browd fail to teach wherein the inflatable balloon is distal the suction member.
While Grossman, Eckermann, and Browd allows for the use of any drain, Chevrollier teaches that there are many drain types (11.1.1) and that drains with balloons at the distal tip and therefor distal to the suction are primarily used for hollow viscus drains and that the balloon helps with retention and drainage. While Chevrollier notes that due the material and formation these drains tend to fail under strong suction the use of any suction is not precluded (11.2.2.2 and figures 11.2 and 11.3). 
Therefor it would have obvious to one of ordinary skill in the art before the effective filling date to have added a balloon to the distal tip of the drain to provide improved drain retention and drainage ability to the drain as taught by Chevrollier.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2004/0116902 A1 in view of Eckermann US 2014/0194840 A1, Browd US 2012/0302938 A1, and Chevrollier G.S., Rosato F.E., Rosato E.L. (2018) Fundamentals of Drain Management. In: Palazzo F. (eds) Fundamentals of General Surgery. Springer, Cham. https://doi.org/10.1007/978-3-319-75656-1_11 (hereafter referred to as Chevrollier, N.B. the number refers to the chapter’s indexing not page numbers) per claim 15 and in further view of Hunter US 2017/0196478 A1.
With regards to claim 17-19, Grossman, Eckermann, Browd, and Chevrollier fail to teach a separate lumen in fluid communication with the inflatable balloon, wherein the separate lumen is not in fluid communication with the container per claim 17, a valve to selectively open and close the separate lumen per claim 18, and to teach wherein the balloon is configured to be selectively inflated within the patient to hold the drain within the surgical incision and further configured to be selectively subsequently deflated to remove the drain from the patient per claim 19. They all teach drains or indwelling catheters and Chevrollier in particular teaches drains are known to have a distal balloon. 
Hunter teaches a catheter with a distal balloon there by being in the same field of endeavor as Grossman, Eckermann, Browd, and Chevrollier. Hunter teaches that catheters with distal balloons are well known to have a separate inflation lumen in order to inflate the balloon and valve to open and close the inflation lumen ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added an inflation lumen to the catheter of Grossman, Eckermann, Browd, and Chevrollier in order to facilitate introduction and removal by allowing for disinflation and aiding retention by allowing for inflation. 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2004/0116902 A1 in view of Eckermann US 2014/0194840 A1, Browd US 2012/0302938 A1, and Chevrollier G.S., Rosato F.E., Rosato E.L. (2018) Fundamentals of Drain Management. In: Palazzo F. (eds) Fundamentals of General Surgery. Springer, Cham. https://doi.org/10.1007/978-3-319-75656-1_11 (hereafter referred to as Chevrollier, N.B. the number refers to the chapter’s indexing not page numbers) per claim 15 and in further view of Esfand et al. US 2011/0104228 A1 (hereafter referred to as Esfand) as evidenced by Sivakumaran et al. US 2018/0296737 A1 (hereafter referred to as Sivakumaran).
With regards to claim 20, Grossman, Eckermann, Browd, and Chevrollier fail to teach wherein the drain includes a lubricious coating.
With regards to claim 21, Grossman, Eckermann, Browd, and Chevrollier fail to teach wherein the drain includes a lubricious coating on an inside surface.
With regards to claim 22, Grossman, Eckermann, Browd, and Chevrollier fail to teach wherein the drain includes antimicrobial agents.
With regards to claim 23, Grossman, Eckermann, Browd, and Chevrollier fail to teach wherein the drain includes a heparin coating.
With regards to claims 20-23, Grossman, Eckermann, Browd, and Chevrollier fail to teach the particulars of the drain coating; however, Esfand teaches it is well known that drains may has medical coatings ([0123]) thereby being a related field of endeavor. Esfand teaches medical coatings maybe applied to many medical devices to include drainage tube to improve their biocompatibility [0123]. Medical coating can be applied via a number of ways to include dipping which would allow the coating to be on both internal and external surfaces of the device ([0122] and stent images (11-13 for example) show the coating on the internal and exterior surface of the stent). The coating may include biologically active agents: such as heparin ([0099] which mentions heparin and [0098] which mentions antithrombotic drugs- which is heparin is), antimicrobial ([0112-0113]). Esfand teaches the coating as a polymer base and Sivakumaran is used as evidence to show that polymers are known to be lubricous.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a particular medical coating to the drain of Grossman, Eckermann, Browd, and Chevrollier such as those taught by Esfand and described above in order to improve the biocompatibility of the drain based on the patient’s need and physician determination regarding which particular coating is best.

Claims 24-25, 31, 48-52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1.
With regards to claim 24, Grossman discloses a portable drain system to receive fluid from a drain at a surgical site (abstract) comprising:  
- a cartridge (or bottle ,12, figure 1, [0024]) having a vacuity to draw and receive fluid into cartridge and a drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable).
Grossman fails to disclose wherein the drain hub having a side with a window and sensor, the sensor being disposed proximate an interior of the side and sensor window and the cartridge disposed against an exterior of the side and the sensor window and wherein the sensor on the drain hub includes an array of photodiodes on the drain hub to detect fluid volume in the cartridge.
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). Selby teaches the sensor maybe a photodiode [0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor to the drain hub of Grossman in order to provide information about the fluid being collected to monitor healing (Selby- [0002]).

Regarding claim 25, Grossman fails to disclose wherein the drain hub includes a processing circuit configured to receive signals from the sensor.
	Selby teaches a display for displaying parameters corresponding to measurements taken by the sensor ([0058] ln. 18-22). Thus, a processing circuit is an implied feature of Selby.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossman in view of Selby to include a processing circuit configured to receive signals from the at least sensor as doing so would allow measurements taken by the sensor to be processed and displayed onto the display and provide the user with information collected from the sensor.
With regards to claim 31, Grossman discloses wherein the container is set at a prescribed pressure ([0029] the drain will inherently be set at a pressure based on how much the bulb is depressed, if applicant wishes to indicate the pressure level can be adjusted in a different manner ie a more precise pressure such should be claimed).

With regards to claim 48 and 50-51, Grossman discloses a portable drain system to receive fluid from a drain at a surgical site (abstract) comprising:  
- a cartridge (or bottle ,12, figure 1, [0024]) having a  suction source (or negative pressure/ vacuity per claims 50 and 51) to draw and receive fluid into cartridge and a drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable).
Grossman fails to disclose wherein the drain hub having a side with a window and sensor, the sensor being disposed proximate an interior of the side and sensor window and the cartridge disposed against an exterior of the side and the sensor window.
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor to the drain hub of Grossman in order to provide information about the fluid being collected to monitor healing (Selby- [0002]).
	
	Regarding claim 49, Grossman fails to disclose wherein the at least one sensor detects includes at least one of fluid color, fluid volume in the vessel, and 
 orientation of the container. (The term at least is understood to mean one of the parameters is detected).
Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor to the drain hub of Grossman in order to provide information about the fluid being collected to monitor healing (Selby- [0002]).

Regarding claim 52, Grossman fails to disclose the drain hub includes an array of photodiodes on the drain hub to detect fluid volume in the cartridge.
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). Selby teaches the sensor maybe a photodiode [0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor to the drain hub of Grossman in order to provide information about the fluid being collected to monitor healing (Selby- [0002]).
Regarding claim 56, Grossman discloses the cartridge includes an expandable vessel to provide the suction source ([0011] a syringe which is expanded to remove the air from the bottle in order to provide the suction source by creating the vacuum in the bottle).  

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 per claim 25 and in further view of Pan et al. US 2013/0267918 Al (hereafter referred to as Pan).
 
Regarding claim 27-30:
Regarding claim 27, Grossman and Selby disclose the volume sensor first noted in claim 24, however they fail to disclose wherein the drain hub includes an inertial motion sensor. 
Regarding claim 28, Grossman and Selby disclose the photodiode volume sensor first noted in claim 24 and processing circuit first noted in claim 25, however they fail to disclose the sensors are configured to detect fluid volume in the cartridge during a selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the container is in the selected orientation as determined from a signal from the inertial motion sensor.
Regarding claim 29, Grossman and Selby disclose the photodiode volume sensor first noted in claim 24, however they fail to disclose the volume sensor is configured to detect fluid volume in the cartridge during another selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the container is in the another selected orientation as determined from a signal from the inertial motion sensor. 
Regarding claim 30, Grossman and Selby fail to disclose the processing circuit is configured to provide an alert when the cartridge is filled to a selected volume of fluid.
With regards to claim 27-30, Pan teaches (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, [0046]) thereby being in a similar field of endeavor as Grossman and Selby. the container comprising: a drain hub (pump housing 12) having at least one sensor optical sensor 30) ([0045]); and a cartridge (canister 20) removable coupled to the drain hub ([0043]) in fluid communication with the drain to draw and receive fluid from the surgical site ([0046]). Please note Pan teaches tilt and fill sensors (39 and 38, [0048] however they are on the container not the drain hub while sensor 30 is on the drain hub [0045]). Pan teaches wherein the drain hub includes a plurality of sensors (tilt sensor 39 and fill sensor 38) including an inertial motion sensor (or tilt sensor 39) and the volume sensor [0047-0048] per claim 27; wherein the sensors are configured to detect fluid volume in the cartridge during a selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the container is in the selected orientation as determined from a signal from the inertial motion sensor [0048-0049] per claim 28; wherein the volume sensor is configured to detect fluid volume in the cartridge during another selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the container is in the another selected orientation as determined from a signal from the inertial motion sensor [0048-0049] per claim 29; and wherein the processing circuit is configured to provide an alert when the cartridge is filled to a selected volume of fluid ([0049]).  
It would have been obvious to one of ordinary skill before the effective filing date to have added the motion/ orientation detection sensor of Pan to the device of Grossman and Selby in order to provide an accurate volume reading regardless of the collection unit’s position (Pan [0009]) and to provide an alert to prevent overflow (Pan [0049]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 per claim 24 and in further view of Alvarez et al. US 2016/0082165 A1 (hereafter referred to as Alvarez).
Regarding Claim 26, Grossman, and Selby fail to teach the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device.  
Alvarez teaches a device to measure fluid flow and collection from the body thereby by being drawn to solve a similar problem, though Alvarez is for collection breast milk instead of wound fluid as Grossman and Selby. Alvarez teaches sending collected data regarding the fluid via wireless communication such as Bluetooth or WiFi ([0124]). This data is used to make clinical decisions remotely ([0132]).
It would have been obvious to modify Grossman and Selby such that the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device as taught by Alvarez. Doing so would allow a healthcare provider to be alerted of changes in the fluid from a remote location (Alvarez, [0132]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 per claim 24 and further in view of Friedman et al. US 2017/0112981 Al (hereafter referred to as Friedman).
Regarding claim 32, which depends from claim 24 disclosed above, Grossman discloses wherein the drain hub includes a fluid pathway configured to be in fluid communication with the drain and the cartridge ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1).
Grossman and Selby fail to teach wherein the fluid pathway includes a turbine configured to be rotated about an axis within the fluid pathway.  
Friedman teaches (figs. 15A-15C) a system that includes a turbine ([0130]). While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system ([0130]); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The turbine taught by Friedman can be incorporated into the fluid pathway of Grossman and Selby such that it is rotated about an axis within the fluid pathway and doing so would be obvious in order to agitate (Friedman [0130]) the contents of the fluid pathway in order to prevent clogging.
Claims 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view Eckermann US 2014/0194840A1 evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number).
With regards to claim 33, Grossman discloses a portable drain system to receive fluid from a drain at a surgical site (abstract) comprising:  
- a cartridge (or bottle ,12, figure 1, [0024]) having a vacuity to draw and receive fluid into cartridge and a drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable).
Grossman fails to disclose wherein the drain hub having a side with a window and sensor, the sensor being disposed proximate an interior of the side and sensor window and the cartridge disposed against an exterior of the side and the sensor window and wherein the sensor includes a set of light filtered photodiodes and a light source on the drain hub to detect fluid color in the cartridge.
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). Selby teaches the sensor maybe a photodiode [0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor to the drain hub of Grossman in order to provide information about the fluid being collected to monitor healing (Selby- [0002]).
Grossman and Selby fail to teach wherein the sensor includes a set of light filtered photodiodes and a light source on the drain hub to detect fluid color in the cartridge.

Eckermann teaches a drainage system thereby being in the same field of endeavor as Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is the same vein as Grossman. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the sensors the drain hub of Grossman as taught by Eckermann in order to obtain additional information about the fluid (Eckermann [0039-0040]).

Regarding claim 34, Grossman fails to disclose wherein the drain hub includes a processing circuit configured to receive signals from the sensor.
	Selby teaches a display for displaying parameters corresponding to measurements taken by the sensor ([0058] ln. 18-22). Thus, a processing circuit is an implied feature of Selby.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossman in view of Selby to include a processing circuit configured to receive signals from the at least sensor as doing so would allow measurements taken by the sensor to be processed and displayed onto the display and provide the user with information collected from the sensor.
Regarding claim 36 Grossman and Selby fail to teach wherein the processing circuit is configured to provide an alert when the color of the fluid in the cartridge changes over a period of time.  
Eckermann teaches a drainage system thereby being in the same field of endeavor as Grossman and Selby. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is in the same vein as Pan and Grossman. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Eckerman sensors can detect a change of color and alert the staff ([0048]) Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the fluid color detection ability of Eckermann the container of Grossman and Selby in order to provide additional clinical information to the staff about the fluid properties as the presence of blood cells could indicate a serious problem such as active or infection.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view Eckermann US 2014/0194840A1 evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number) per claim 34 and in further view of Alvarez et al. US 2016/0082165 A1 (hereafter referred to as Alvarez).
Regarding claim 35, Grossman, Selby, and Eckermann fail to teach the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device.  
Alvarez teaches a device to measure fluid flow and collection from the body thereby by being drawn to solve a similar problem, though Alvarez is for collection breast milk instead of wound fluid as Grossman, Selby, and Eckermann. Alvarez teaches sending collected data regarding the fluid via wireless communication such as Bluetooth or WiFi ([0124]). This data is used to make clinical decisions remotely ([0132]).
It would have been obvious to modify Grossman, Selby, and Eckermann such that the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device as taught by Alvarez. Doing so would allow a healthcare provider to be alerted of changes in the fluid from a remote location (Alvarez, [0132]).

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view Eckermann US 2014/0194840A1.
With regards to claim 37, Grossman discloses a portable drain system to receive fluid from a drain at a surgical site (abstract) comprising:  
- a cartridge (or bottle ,12, figure 1, [0024]) having a vacuity to draw and receive fluid into cartridge and a drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable).
Grossman fails to disclose wherein the drain hub having a side with a window and sensor, the sensor being disposed proximate an interior of the side and sensor window and the cartridge disposed against an exterior of the side and the sensor window and wherein the at least one sensor to detect at least one of fluid color and fluid flow and wherein the processing circuit is configured to provide an alert of a change in fluid color or increase in fluid flow.
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). Selby teaches a display for displaying parameters corresponding to measurements taken by the sensor ([0058] ln. 18-22). Thus, a processing circuit is an implied feature of Selby.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor and processing sensor to the drain hub of Grossman in order to provide and display information about the fluid being collected to monitor healing (Selby- [0002]).
Grossman and Selby fail to teach wherein the sensor can detect fluid color in the cartridge and the processing circuit provides an alert.
Eckermann teaches a drainage system thereby being in the same field of endevour as Grossman and Selby. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is in the same vein as Grossman and Selby. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Eckerman sensors can detect a change of color and alert the staff ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the fluid color detection ability of Eckermann the container of Grossman and Selby in order to provide additional clinical information to the staff about the fluid properties as the presence of blood cells could indicate a serious problem such as active or infection.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view Eckermann US 2014/0194840A1 per claim 37 and in further view of Alvarez et al. US 2016/0082165 A1 (hereafter referred to as Alvarez).
Regarding claim 38, Grossman, Selby, and Eckermann fail to teach the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device.  
Alvarez teaches a device to measure fluid flow and collection from the body thereby by being drawn to solve a similar problem, though Alvarez is for collection breast milk instead of wound fluid as Grossman, Selby, and Eckermann. Alvarez teaches sending collected data regarding the fluid via wireless communication such as Bluetooth or WiFi ([0124]). This data is used to make clinical decisions remotely ([0132]).
It would have been obvious to modify Grossman, Selby, and Eckermann such that the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device as taught by Alvarez. Doing so would allow a healthcare provider to be alerted of changes in the fluid from a remote location (Alvarez, [0132]).
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view Eckermann US 2014/0194840A1  per claim 37 and evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number).
Regarding claim 39-42:
Regarding claim 39 Grossman and Selby fail to teach wherein the sensor detects fluid flow detects change of fluid volume over time.  
Regarding claim 40 Grossman and Selby fail to teach wherein the sensor to detect fluid color includes a set of light filtered photodiodes and a light source on the drain hub to detect color of the fluid in the cartridge.  
Regarding claim 41 Grossman and Selby fail to teach a sensor to detect fluid color and a sensor to detect fluid flow.  
Regarding claim 42 Grossman and Selby fail to teach wherein the sensor to detect fluid flow includes an array of photodiodes on the drain hub to detect fluid volume in the cartridge at multiple times.  
With regards to claims 39-42.  Eckermann teaches a drainage system thereby being in the same field of endeavor as Pan and Grossman. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system is in the same vein as Grossman and Selby. Eckermann has optical sensors and receptors (124 &126 and 152&150, figure 3) on the drain hub (and analyzes the fluid as is comes into a holding chamber [0039]). Eckerman sensors can detect a change of color and alter the staff ([0048]). Eckermann also detects the flow rate through the use of a flowmeter ([0039]) and has a timer [0041]. Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as taught by Eckermann in order to make the device more environmentally friendly by being able to reuse the sensors. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date to have added the fluid color detection ability of Eckermann the container of Grossman and Selby in order to provide additional clinical information to the staff about the fluid properties as the presence of blood cells could indicate a serious problem such as active or infection.

Claims 43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view of Pan et al. US 2013/0267918 Al (hereafter referred to as Pan).
With regards to claim 43 and 46, Grossman discloses a portable drain system to receive fluid from a drain at a surgical site (abstract) comprising:  
- a cartridge (or bottle ,12, figure 1, [0024]) having a vacuity to draw and receive fluid into cartridge and a drain hub ([0027 and 0029] which discloses the vacuity and fluid path and [0024] discloses a drain hub (or elastomeric cap, 16, figure 1), the cartridge removably coupled to the drain hub to the form the container ([0027] which discloses the drain hub and cartridge are connectable).
Grossman fails to disclose wherein the drain hub having a side with a window and sensor, the sensor being disposed proximate an interior of the side and sensor window and the cartridge disposed against an exterior of the side and the sensor window and wherein the at least one sensor to detect at least one of fluid color and fluid flow and wherein the processing circuit is configured to provide an alert of a change in fluid color or increase in fluid flow per claim 43. Grossman fails to disclose a sensor window per claim 46.
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). Selby teaches a display for displaying parameters corresponding to measurements taken by the sensor ([0058] ln. 18-22). Thus, a processing circuit is an implied feature of Selby.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor and processing sensor to the drain hub of Grossman in order to provide and display information about the fluid being collected to monitor healing (Selby- [0002]).
Grossman and Selby disclose a sensor can detect volume but make no mention of the volume with respect to an orientation; therefore they fail to teach the underlined section wherein a first sensor of the plurality of sensors includes a first volume sensor to detect volume of the fluid when the cartridge is in a first orientation, a second sensor of the plurality of sensors includes a second volume sensor to detect volume of the fluid when the cartridge is in a second orientation, and a third sensor of the plurality of sensors is an inertial motion sensor to detect whether the cartridge is in the first orientation or the second orientation. 
Pan teaches (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, [0046]) thereby being in a similar field of endeavor as Grossman and Selby. The container comprising: a drain hub (pump housing 12) having at least one sensor optical sensor 30) ([0045]); and a cartridge (canister 20) removable coupled to the drain hub ([0043]) in fluid communication with the drain to draw and receive fluid from the surgical site ([0046]). Please note Pan teaches tilt and fill sensors (39 and 38, [0048] however they are on the container not the drain hub while sensor 30 is on the drain hub [0045]). Pan teaches wherein the drain hub includes a plurality of sensors (tilt sensor 39 and fill sensor 38) including an inertial motion sensor (or tilt sensor 39) and the volume sensor [0047-0048]; wherein the sensors are configured to detect fluid volume in the cartridge during a selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the container is in the selected orientation as determined from a signal from the inertial motion sensor [0048-0049]; and wherein the volume sensor is configured to detect fluid volume in the cartridge during another selected orientation of the cartridge and the processing circuit is configured to receive a signal from the volume sensor when the container is in the another selected orientation as determined from a signal from the inertial motion sensor [0048-0049]. 
It would have been obvious to one of ordinary skill before the effective filing date to have added the motion/ orientation detection sensor of Pan to the device of Grossman and Selby in order to provide an accurate volume reading regardless of the collection unit’s position (Pan [0009]).
Regarding claim 47 Grossman discloses (figure 1) an portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) is a pumpless cartridge (a vacuum is sealed in the bottle interior 13, ([0026]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) per claim 43 and in further view of Eckermann US 2014/0194840 A1 evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number).
	Regarding claim 44 Grossman, Selby, and Pan fail to disclose wherein the first volume sensor includes a first array of photodiodes on the drain hub in a first configuration and the second volume sensor includes a second array of photodiodes on the drain hub in a second configuration. However, Selby and Pan do teach a volume sensor as disclosed above.
Eckermann teaches a drainage system thereby being in the same field of endeavor as Grossman, Selby, and Pan. Eckermann “controls” the amount of drainage in a sense by using a valve. The value is shut if the volume is above a threshold to prevent excessive draining [0005 and 0006 and 0008] however the ability to calculate the fill volume of the drainage system in with the same vein as Pan. Eckermann has optical sensors (124 &126 and 152&150, figure 3) on the drain hub (and analyze the fluid as is comes into a holding chamber [0039]). Regtien is used to show that photodiodes are classified as optical sensors (7.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have moved the sensors from the container of Pan to the drain hub as taught by Eckermann in order to make the device more environmentally friendly by being able to reuse the sensors. Additionally, Applicant fails to provide evidence of criticality for using a photodiode over “other electronic components” (such as a resistor type as disclosed by Pan) per the specification. Therefore “a person of ordinary skill in the art would have recognized the interchangeability of the element”. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 and in further view of Pan et al. US 2013/0267918 Al (hereafter referred to as Pan) per claim 43 and in futher view of Blumenthal et al. US 2015-0359457 A1 (hereafter referred to Blumenthal).
Grossman, Selby, and Pan fail to teach wherein the inertial motion sensor includes a nine- axis microelectromechanical system.
Blumenthal teaches a motion sensor that is drawn to solving the same problem as Pan being in able to detect changes in orientation thereby being related to solving the same problem.  Blumenthal teaches a nine- axis microelectromechanical system for detecting changes in motion and thereby changes in orientation ([0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the generic tilt sensor of Pan and replaced with the a nine- axis microelectromechanical system of Blumenthal since both sensors are drawn to solve the same problem and therefore changing out one sensor for another would be within routine skill. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 as per claim 48 and in further view of Wu et al. US 2008/0168836 A1 (hereafter referred to as Wu).
Regarding claim 53, Grossman and Selby fail to tach a float to detect the fluid volume.
Wu is used to teach it is well known to use a float with in a container to determine the volume amount ([0003]). 
It would have been obvious to one of ordinary sill in the art before the effective filling date to have added a float sensor to Grossman and Selby as a backup in the event the digital display of Selby failed.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 per claim 48 and in further view of Kostov US 2017/0100068 A1.
Regarding claim 54, Grossman and Selby fail to teach wherein the at least one sensor includes a capacitive sensor to detect fluid volume in the cartridge.  
 Kostov teaches a device for measuring fluid flow and volume there by being in the same field of endeavor. Kostov teaches a capacitive sensor maybe used for determining at least one of fluid color, fluid volume in the container, and orientation of the container ([0053] which teaches sensors for fluid color and [0034] which teaches sensors for volume and orientation).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used any sensor capable of detecting fluid volume. Additionally, Applicant fails to provide evidence of criticality for using a capacitive sensor over “other electronic components” per the specification. Therefore “a person of ordinary skill in the art would have recognized the interchangeability of the element”. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987)”.
Claims 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. US 2004/0116902 Al (hereafter referred to as Grossman) in view of Selby US 20190151515 A1 per claim 48 and in further view of Eckermann US 2014/0194840 A1 evidenced by Regtien, Paul and Edwin Dertien, “Sensors for Mechatronics, second edition: Chapter 7: Optical sensors” Pages 183-243 (hereafter referred to as Regtien and chapter number).
Regarding claim 55, Grossman fails to disclose wherein the at least one sensor includes a photodiode operably coupled to a processing circuit to count droplets of fluid into the vessel to detect fluid volume in the cartridge.  
	Selby teaches (fig. 1) a container for a drain system (100) in the same field of endeavor as Grossman comprising a drain hub (main unit 11) having a window ([0046] ln. 1-15 which teaches a window) and at least one sensor disposed in the window ([0046] ln. 1-15) and wherein the at least one sensor (flow sensor 15) detects a characteristic of the fluid ([0045], ln. 1-7). Selby teaches the sensor maybe a photodiode [0044]. Selby teaches a display for displaying parameters corresponding to measurements taken by the sensor ([0058] ln. 18-22). Thus, a processing circuit is an implied feature of Selby.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a sensor and processing sensor to the drain hub of Grossman in order to provide and display information about the fluid being collected to monitor healing (Selby- [0002]).
Grossman and Selby fail to disclose the sensor’s ability to count droplets of fluid into the vessel to detect fluid volume in the cartridge.  
Eckermann teaches a drainage system thereby being in the same field of endeavor as Grossman and Selby Eckermann teaches wherein the at least one sensor (optical sensor 124, [0039]) includes a photodiode operably coupled to a processing circuit ([0040]) to count droplets of fluid into the vessel to detect fluid volume in the cartridge (while Eckermann doesn’t disclose a droplet counting he disclose CNS leaks can be 1cc over the course of hours which would be a drop rate [0006]).  
It would have been obvious to one of ordinary skill in the art that the sensor  of Selby is able to monitor small changes given that both Eckermann and Selby use photodiodes.

Regarding claim 57, Grossman discloses the container is set at a prescribed pressure ([0029] the drain will inherently be set at a pressure based on how much the bulb is depressed).

Grossman and Selby fail to teach the cartridge includes a plurality of fluidically coupled vessels
Eckermann teaches the cartridge includes a plurality of fluidically coupled vessels see first container (108, Fig 3) and second container (118, fig 3) which allows for overflow [0037].
It would have been obvious to one of ordinary skill before the effective filling date to have modified the cartridge Grossman and Selby to provide an overflow vessel to prevent a mess.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781